Citation Nr: 1301948	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  07-10 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include patellofemoral pain syndrome, claimed as joint problems and/or stiffness and pain of the lower extremities.

2.  Entitlement to service connection for a left knee disorder, to include patellofemoral pain syndrome, claimed as joint problems and/or stiffness and pain of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and witness



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the above claims.

The Veteran testified before the undersigned Veteran's Law Judge at a Board hearing at the VA Central Office in Washington, DC, in June 2010.  At this hearing, his representative asked to withdraw the issues of entitlement to service connection for pes planus, claimed as flat feet, and entitlement to a compensable disability rating for metatarsalgia of the right foot.  Accordingly, in a November 2010 decision and remand order, the Board dismissed these two claims and remanded the remaining three issues, entitlement to service connection for a right knee disorder, left knee disorder, and asthma, for further development.

In the November 2010 decision and remand order, the Board also explained that while there were initially twelve issues on appeal, from the RO's January 2006 and September 2007 rating decisions, only the three remained before the Board as all other claims had been either previously granted in full by the RO or withdrawn by the Veteran.  See November 2010 Board dismissal; June 2010 hearing transcript; October 2009 statement (withdrawing claims of entitlement to service connection for bilateral hearing loss, entitlement to an increased rating for service-connected lumbosacral strain, and entitlement to an increased rating for service-connected hypertension and clarifying that any reference to a left leg condition was in reference to his claim for entitlement to service connection for a left knee disorder); October 2008 statement (explaining that the Veteran did not intend to file a claim relating to any residuals of a left leg fracture as he has never suffered any such injury); August 2008 rating decision (granting entitlement to service connection for tension headaches and pseudofolliculitis barbae); March 2008 rating decision (granting entitlement to service connection for tinnitus).

Lastly, as a result of evidence developed pursuant to the Board's November 2010 remand order, the RO granted the Veteran's claim for entitlement to service connection for asthma in a December 2011 rating decision.  The grant of service connection for that disorder is a complete grant of the benefit sought on appeal with regard to that issue and it is, therefore, also no longer before the Board.

In March 2012, the Veteran submitted a February 2012 decision of a United States Postal Service (USPS) District Reasonable Accommodation Committee finding that no reasonable accommodations could be made to enable him to continue working at his present position or any other available position in his area.  As the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was last denied in a May 2011 rating decision, this record is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action pursuant to 38 C.F.R. § 3.156(b) (2012).

The remaining claims for entitlement to service connection for a right knee disorder and a left knee disorder are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As discussed above, the Veteran has submitted a letter from a USPS District Reasonable Accommodation Committee that concerns the occupational limitations caused by his "medical condition" or "physical and mental impairment."  This letter states that the Veteran's particular medical condition was considered, but the only document in VA's possession is the decision itself.  Furthermore, the Veteran did not waive initial consideration of this evidence by the AOJ.  Therefore, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence, as well as appropriate evidentiary development to obtain all relevant records related to the USPS's District Reasonable Accommodation Committee's February 2012 determination.  38 C.F.R. § 20.1304(c) (stating that all pertinent evidence submitted to the Board following certification of an appeal must be referred to the AOJ for review unless the procedural right is waived or the benefits sought on appeal may be fully granted); see also U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c).  Upon remand, this new evidence and all evidence obtained pursuant to this determination should be considered when readjudicating the Veteran's claims.  

Additionally, a supplemental medical opinion must be obtained as the VA medical opinion provided in January 2011 is not sufficient to allow the Board to make a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Specifically, the examiner relies on a lack of corroborating data in the Veteran's imaging reports in finding that he does not have a present right or left knee disability for compensation purposes, but also notes that the Veteran left a disc with additional magnetic resonance imaging (MRI) results with the on-site radiologist for review.  As these MRIs were not reviewed and discussed by the VA examiner in the January 2011 VA examination report, the RO/AMC should obtain a supplemental diagnostic report and etiological opinion given upon review of all the relevant medical data.  See Stefl, 21 Vet. App. at 123; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (explaining that the Board must determine whether a medical opinion is based on sufficient facts and data).

Furthermore, any MRI reports resulting from the radiologist's review, as well as any additional relevant VA treatment records, should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  The Veteran should also be provided with another opportunity to submit any additional relevant private treatment records that he would like VA to consider, or to provide VA with the necessary identifying information and authorization to obtain these records on his behalf.  See 38 U.S.C.A. §  5103A(b); 38 C.F.R. § 3.159(c)(1).

Lastly, all evidence in the temporary folder used by the RO to adjudicate the rating decisions dated September 2010, October 2010, May 2011, and March 2012 should be associated with the Veteran's permanent claims folder and/or electronic records file as this evidence may be relevant to the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of any additional relevant VA treatment records from the VA Medical Center in Minneapolis, Minnesota, particularly any records pertaining to disc of the Veteran's bilateral MRIs that he reportedly left with the radiologist in January 2011.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

2.  Make arrangements to obtain the Veteran's complete USPS District Reasonable Accommodation Committee records, to include a copy of any formal adjudication of the Veteran's application for accommodation, as well as any medical information or responses to disability-related inquiries relied upon in that decision.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

3.  Ask the Veteran to submit any additional relevant private treatment records that he has in his possession, or to identify (i.e. obtain the names, addresses, and approximate dates of treatment) the private medical care providers that have provided treatment for his right and left knee disorders and to furnish signed authorizations for release of these identified records.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.

All development efforts should be associated with the claims file.

4.  Associate the evidence in the temporary folder at the RO in St. Paul, Minnesota, with the Veteran's permanent claims folder.

5.  Then, request an addendum to the January 2011 VA examination report from the same examiner who conducted that examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

The examiner is asked to provide a comprehensive report including complete rationales for all opinions and conclusions provided, specifically citing the objective medical findings leading to the conclusions.

Based on the review of this remand and the claims folder, to include consideration of the bilateral MRI reports mentioned in the January 2011 VA examination report, the Veteran's lay statements and testimony regarding his right and/or left knee symptoms, his post-service records of medical treatment, and any relevant records obtained related to USPS's determination on his disability accommodation request, the examiner should make the following determinations:

(a) Provide a diagnosis of any right and/or left knee disorder found to be present.

In providing the requested diagnosis, the examiner should identify and reconcile the Veteran's past diagnoses relevant symptomatology, including (i) the past diagnosis of patellofemoral pain syndrome provided by the VA examiner in August 2005 and the Veteran's private orthopedist in December 2008 and (ii) the evidence showing radiating pain from the lower back to the knees, bilaterally, and limitation of motion due to this pain, in the August 2005 VA examination report and private medical evidence of record.

The examiner is specifically requested to distinguish any diagnosis and/or symptoms attributable to any neuropathy to the lower extremities related to the Veteran's service-connected lower back disability from any symptoms attributable to any diagnosis of any left or right knee disorder.

The examiner is also asked to carefully consider the possibility of any change in the Veteran's medical condition during the appellate period.  

For example, if it is determined that no symptoms of a previously diagnosed disorder are present at the time of the examination, or that all lower extremity symptoms are attributable to the Veteran's service-connected lower back disability, clearly state whether or not this finding indicates that a previous diagnosis of a knee disorder was unwarranted and provide a full rationale for that opinion.  

(b) If it is determined that a diagnosis of patellofemoral pain syndrome is warranted, or was warranted at any time during the appellate period, explain whether, in the examiner's opinion as a medical expert, patellofemoral pain syndrome is best characterized as (i) a diagnosis of an underlying medical condition or (ii) a description of the Veteran's knee pain alone without reference to any underlying medical condition.

(c)  If a right and/or left knee disorder is diagnosed, state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right and/or left knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  
 
In providing this opinion, the examiner is asked to consider both (i) the Veteran's right knee injury in service and (ii) any possible effects of marching with heavy packs and running in boots on concrete and asphalt over the Veteran's twenty years of military service, as discussed in the December 2008 private orthopedist's statement.  

(d) If a right and left knee disorders are diagnosed and only the right knee disorder is determined to be related to service, state whether it is at least as likely as not (50 percent or greater probability) that any left knee disorder is (i) due to or (ii) aggravated by the right knee disorder.

If aggravation is found, determine (i) the baseline manifestations of the left knee disorder found prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are proximately due to the right knee disorder.

(e) If a right and/or left knee disorder is diagnosed and neither is determined to be related to service, state whether it is at least as likely as not (50 percent or greater probability) that any right and/or left knee disorder is (i) due to or (ii) aggravated by one of the Veteran's service-connected disabilities, such as his service-connected lower back disability and/or his service connection metatarsalgia of the right foot.

If aggravation is found, determine (i) the baseline manifestations of the right and/or left knee disorder found prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

6.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

7.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



